Citation Nr: 0714002	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-21 499	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right knee disability, to include as secondary to his 
service-connected left knee disability.

2.  Entitlement to service connection for a left ankle 
disability.

3.  Entitlement to service connection for a right ankle 
disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The veteran and his brother
ATTORNEY FOR THE BOARD

Matthew W. Blackwelder, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1984 to 
October 1989.

This appeal comes to the Board of Veterans' Appeals (Board) 
from a September 2004 rating decision.

The issue of a right knee is addressed in the REMAND portion 
of the decision below and is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The medical evidence relates the veteran's left and right 
ankle arthrosis to his in-service ankle sprains.


CONCLUSIONS OF LAW

1.  Criteria for service connection for a left ankle 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).

2.  Criteria for service connection for a right ankle 
disability have been met.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2006).




REASONS AND BASES FOR FINDING AND CONCLUSIONS

I.  Service Connection

In seeking VA disability compensation, a veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1131.  "Service connection" basically means that 
the facts, shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303.

The veteran testified that he sprained his left ankle in 
basic training and that he sprained his right ankle during 
advanced individual training (AIT).  He also commented that 
he seemed to sprain an ankle every eight to nine months 
throughout his time in service.  Additionally, the veteran 
indicated that he was in a motorcycle accident during 
service.

Service medical records reflect numerous complaints of ankle 
problems during service, including a left ankle sprain in 
late 1984 and a right ankle sprain in early 1985.  In 1989, 
the veteran was involved in a motorcycle accident in which he 
injured his left ankle, among other injuries.

VA treatment records confirm that the veteran currently has 
arthrosis of the ankle bilaterally.

In January 2006, Dr. Burks, a doctor at the Foot & Ankle 
Clinic, noted that the veteran had a history of multiple 
ankle sprains while in the military, and noted that the 
veteran began developing significant ankle pain after that.  
Dr. Burks indicated that physical and radiographic 
examination of the veteran revealed moderate arthrosis in 
both ankles, which he opined was most probably secondary to 
the original sprain.  

The evidence reflects that the veteran injured both ankles in 
service and that he has a current bilateral ankle disability 
which has been linked to his in-service injuries by a medical 
professional.  As such, the criteria for service connection 
have been met, and the veteran's claim is granted.

In light of this result, a detailed discussion of VA's 
various duties to notify and assist is unnecessary (because 
any potential failure of VA in fulfilling these duties is 
harmless error).


ORDER

Service connection for a left ankle disability is granted.

Service connection for a right ankle disability is granted.


REMAND

The veteran was denied service connection for his right knee 
in December 1994.  His claim was reopened and denied in 1996 
on the grounds that there was no link between his current 
right knee complaints and an injury during his time in 
service.  
The veteran filed a claim to establish service connection for 
his right knee once again in 2004, and suggested that it was 
secondary to his service-connected left knee.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued Kent v. 
Nicholson, 20 Vet. App. 1 (2006), which addresses what notice 
must be given a claimant attempting to re-open a claim and 
which requires more than just a general statement that the 
evidence submitted must relate to the basis of the prior 
denial.  In the case of such a claim, the notice must 
specifically and affirmatively describe the kind of evidence 
that is required to reopen the claim.  Here, in May 2004, the 
veteran was sent a general letter informing him of what was 
necessary to substantiate a claim of secondary service 
connection, but the letter failed to inform him what was 
necessary to reopen his claim.  In light of the Kent 
decision, the May 2004 notice is inadequate in that it does 
not inform the veteran why his previous claim was denied 
(because no evidence had been presented demonstrating a link 
between his right knee complaints and an in-service injury).  
A remand is therefore necessary.

Since the RO denied the veteran's claim, additional treatment 
records have also been submitted that were not previously 
considered by the RO; and the veteran testified that he was 
receiving treatment from a Dr. William Rutledge at the 
Forrest Park Medical Chiropractic Clinic, but the records 
have not been obtained.  The veteran also has received 
several opinions from the Foot and Ankle Clinic in Little 
Rock, Arkansas, but the underlying treatment records have not 
been obtained.  The outstanding records should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Notify the veteran of information and 
evidence necessary to reopen his claim, 
consistent with the Court's holding in 
Kent, what evidence, if any, he is to 
submit, and what evidence VA will obtain 
with respect to his claim.  Further, ask 
him to submit any evidence in his 
possession which pertains to his claim, 
and ensure that an explanation is provided 
as to why the veteran's claim was 
previously denied.

2.  Contact the veteran and ask him to 
provide the necessary releases and obtain 
the veteran's private treatment records 
from the Forrest Park Medical Chiropractic 
Clinic, and from the Foot & Ankle Clinic.

3.  Obtain the veteran's VA treatment 
records from January 2007 to the present.

4.  When the development requested has 
been completed, readjudicate the claim.  
If it remains denied, provide the veteran 
and his representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


